DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 11, 14, 16, 18 are rejected under 35 U.S.C. 102(a) as being anticipated by Knight (5,564,514).
Knight in figures 1-11, disclose a tractor hood for a construction vehicle or a wheel loader comprising a chassis (10) having a front end and a rear end opposite to the front end, an operator cabin (13) supported by the chassis, a hood (20) proximate to the rear end of the chassis and a hood structure (40) for supporting the hood. The hood structure including a first frame member (43) coupled to the chassis proximate to the rear end and a second frame member (34) disposed distal to the rear end and proximal to the operator cabin. The second frame member is coupled to the chassis by a mounting assembly (33). The mounting assembly includes a plate member connected to the second frame member. The plate member has a first end and a second end, a first mounting device (36) connecting the first end of the plate member to the chassis; and a second mounting device (36) connecting the second end of the plate member to the chassis.  
 	Regarding claims 4, 14, Shearn et al. in figure 5, disclose the first mounting device, which defines a first through-aperture adapted to align with the first opening in the plate member.  
 	Regarding claims 6, 16,  Shearn et al. in figure 5, disclose the second mounting device defines a second through-aperture adapted to align with the second opening in the plate member.  
Regarding claims 8, 18, Shearn et al. in figure 5, disclose the second frame member defines a first slot and a second slot.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (5,564,514) as applied to claim 1 above, and further in view of Shearn et al. (5,890,556).
Knight disclose the first and second mounting devices, but fail to show an isolation mount.  
 	Shearn et al. in figures 1-7, disclose a vehicle hood mounting system comprising isolator assembly (60) having a sleeve member (88). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Knight by further comprising the isolator assembly disclosed by Shearn et al. in order to support a pivotal movement between the hood and mounting member.
 
Allowable Subject Matter
Claims 5, 7, 9-10, 15, 17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record don’t disclose a construction vehicle comprising a 
first opening in a plate member and a first through-aperture in a first mounting device align with a first aperture in the chassis for receiving a first mechanical fastener therethrough, and wherein the first mechanical fastener is adapted to couple the plate member to the chassis proximate to the first end of the plate member.  

Conclusion

 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618